Bruñe, C. J.,
delivered the opinion of the Court.
The applicant was tried and convicted in the Criminal Court of Baltimore on a charge of an attempt to commit a robbery with a deadly weapon. He was sentenced to twenty years’ imprisonment. It appears that the fact that he had a prior criminal record was one of the reasons for the sentence imposed.
The ground upon which he sought a writ of habeas corpus was that the evidence at his trial fixed the time of the offense as several hours after the crime' had been reported to the police. It would seem that this point was raised in the Criminal Court, but whether it was or not, the objection is one which goes to the sufficiency of the evidence to sustain the conviction and cannot be raised on habeas corpus proceedings. Johnson v. Warden, 212 Md. 652, 129 A. 2d 84. In view of this well established rule, the denial of the petition by Judge Raine, sitting in the Circuit Court for Baltimore County, was correct, and the application for leave to appeal is accordingly denied.

Application denied, with costs.